Citation Nr: 1326881	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from December 6, 2009, to September 27, 2011. 

2.  Entitlement to a rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from September 28, 2011.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 2004 to June 2005 and from November 2008 to December 2009. 


This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from September 28, 2011, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

For the period from December 6, 2009, to September 27, 2011, forward flexion of the thoracolumbar spine has been greater than 30 degrees; there is no ankylosis, objective findings of disc disease, incapacitating episodes, or significant neurological involvement of either lower extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from December 6, 2009, to September 27, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5236, 5237 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


Regarding the issue decided herein, the appeal is from the initial rating assigned with awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess, supra.  The Veteran is exercising his right to appeal the rating assigned.  A September 2011 statement of the case properly provided the Veteran with notice of the criteria for rating thoracic spine disabilities, and further notice on the downstream issue of an increased initial rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations in December 2010 and May 2011.  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the applicable rating criteria, lumbosacral strain and sacroiliac injury and weakness are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5236 and 5237.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. 

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's STRs note that the Veteran received physical therapy for thoracolumbar strain.  Following service, a March 2010 MRI study revealed no evidence of lumbar or lower thoracic radiculopathy.  A December 2012 VA examination report notes the Veteran's complaints of low back pain with radiation into the left lower extremity, which was aggravated by long periods of standing or lying down.  He reported taking pain medication for his back disability.  He denied bowel or bladder involvement, or incapacitating episodes.  On examination, mild spasm and tenderness were noted.  Range of motion was: forward flexion 50 degrees; extension 10 degrees; lateral flexion 15 degrees bilaterally; and lateral rotation 15 degrees bilaterally.  There was pain at the end ranges of all these motions, but no change with repetitive testing and no additional functional loss or loss of motion due to weakness, fatigability, incoordination, flare-ups, or lack of endurance.  Strength was 5/5.  Sensory examination was normal.  The examiner noted that there was no evidence of radiculopathy or other nerve involvement.  Straight leg raising was positive for pain with some radiating symptoms from the left SI joint to the thigh but no obvious neural compromise and these were negative for radiculopathy.  MRI studies were essentially unremarkable with no evidence of degenerative changes.

A February 2011 rating decision granted service connection for thoracic strain with left sacroiliac joint dysfunction and awarded an initial 20 percent disability rating, effective December 6, 2009.  The Veteran appealed the rating assigned.  

A May 2011 VA examination report notes the Veteran's complaints of constant back pain.  He reported that physical therapy was not helping him.  He stated that he avoided household chores, running, jogging, bending and stooping.  He denied bowel or bladder involvement, or incapacitating episodes.  On examination, marked tenderness was noted over the SI joint; pressure on this area caused radiation of pain to the left lower extremity.  No spasm was present.  Range of motion was: extension 20 degrees with pain throughout; lateral flexion 20 degrees bilaterally with pain at the end range; and lateral rotation 20 degrees bilaterally with pain at the end range.  Forward flexion was inconsistent - first to 30 , then 45, then 35 degrees - with no spasm.  The examiner stated that there was no change with repetitive testing and no additional functional loss or loss of motion due to weakness, fatigability, incoordination, flare-ups, or lack of endurance.  Strength was 5/5.  The examiner noted that there was no evidence of radiculopathy or other nerve involvement.  Sensory examination was normal.  The Veteran was able to complete heel, toe and tandem walking, but with complaints of pain.  The examiner noted that the Veteran was working and was not unemployable.

A September 2011 private chiropractor note shows findings of spasm and tenderness.

VA treatment records dated through September 27, 2011, note the Veteran's ongoing complaints of back pain and treatment with physical therapy.

Under the applicable rating criteria, the next higher (40 percent) rating requires thoracolumbar spine forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242.   The Board recognizes that forward flexion was limited to 30 degrees on one test on examined in May 2011.  However, this finding seems to be an anomaly when compared with the totality of the evidence.  Indeed, additional testing showed flexion to 35 and 45 degrees during that same examination.  On VA examination in December 2010, flexion was to 50 degrees.

In addition, although the Veteran has complained of left leg pain, no objective findings of radiculopathy were noted on examination.  There is no evidence of other neurological symptoms (bladder or bowel disturbance, e.g.,) which would warrant a compensable rating, and a separate rating for neurological impairment is not warranted.

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  None of the evidence shows that the Veteran has had any incapacitating episode due to his thoracolumbar disability that required bed rest prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in the VA examination reports that the Veteran exhibited pain on thoracolumbar spine motion, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

The Veteran is competent to identify symptoms such as pain and tenderness because he personally experiences them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303.  He further is credible in identifying these symptoms, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a showing of interest, bias, and inconsistent statements generally are the factors used to evaluate credibility).  However, his contentions do not support his claim for a rating in excess of 20 percent for his underlying disability.  Despite the Veteran's evidence as to the observable symptoms of his disability, such as pain, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a higher rating.  As a result, his assertions do not constitute evidence that this disability warrants an increased rating for the time period under discussion.

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from December 6, 2009, to September 27, 2011, must be denied.  See Fenderson, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected thoracic spine disability for the period from December 6, 2009, to September 27, 2011, are contemplated by the schedular criteria and the assigned schedular evaluation is adequate, as discussed above.  The rating criteria provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extra-schedular consideration is not warranted. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from December 6, 2009, to September 27, 2011, is denied.


REMAND

Rating for Thoracic Strain with Left Sacroiliac Joint Dysfunction 
from September 28, 2011

The most recent treatment record pertaining to the Veteran's service-connected thoracic spine disability is dated September 27, 2011.  The Veteran had been receiving regular treatment from VA and just began seeing a private chiropractor; therefore, in order to decide this issue, all outstanding treatment records should be obtained on remand.  Thereafter, the Veteran should accordingly be scheduled for an examination to determine the current severity of his thoracic spine disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  (Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.)  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records dated since September 27, 2011.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected thoracic spine disability.  The claims file and any pertinent evidence in VVA that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's thoracolumbar spine in all planes.

The examiner should note the point at which motion becomes painful, if any, in all planes of motion. 

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the thoracolumbar spine is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the thoracolumbar spine is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

The examiner should also state whether the thoracolumbar spine disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner should provide an opinion as to whether or not the presence of subjective pain throughout all ranges of thoracolumbar spine motion results in immobility or limitation of motion analogous to ankylosis of the affected spine.  The opinion should include thorough discussion that includes a detailed rationale supporting the examiner's conclusions.

(b)  The examiner must also comment upon whether the service-connected thoracolumbar spine disability involves the nerves and/or the muscles and joint structure.  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected thoracolumbar spine disability, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this spine disability. 

(c)  If the clinical evidence demonstrates that the Veteran has radiculopathy associated with disc disease of the thoracolumbar spine, the examiner must also comment upon intervertebral disc syndrome (IVDS) associated with the service-connected spine disability and address the question of whether there are incapacitating episodes of elevated symptomatology associated with IVDS and, if so:

(i) Is the IVDS manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months? 

(ii) Is the IVDS manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months? 

(iii) Is the IVDS manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months? 

(iv) Is the IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(d)  Provide an opinion as to the impact of the Veteran's thoracolumbar spine disability on his employment capacity, including whether or not the thoracolumbar disability imposes marked interference with his employment capacity given his vocational background and history.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Thereafter, review the claims file and ensure that the requested development has been conducted and completed in full and adequately.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Then, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for thoracic strain with left sacroiliac joint dysfunction for the period from September 28, 2011, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


